                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI

------------------------------------------------------------
MATTHEW HEARD, individually and on                              )
behalf of all others similarly situated,                        )
                    Plaintiff,                                  )
           v.                                                   )   Case No. 4:18-cv-00559-DGK
                                                                )
ENTERPRISE BANK & TRUST INC.,                                   )   Hon. Judge Greg Kays
           Defendant.                                           )
                                                                )
                                                                )
 ------------------------------------------------------------

                      STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiff Matthew Heard (“Plaintiff”) and Enterprise Bank & Trust (“Defendant”), by and

through their respective attorneys, hereby stipulate to dismissal of this action with prejudice. In

support of this Stipulation, the Parties state as follows:

       1.       On July 24, 2018, Plaintiff filed, on behalf of himself and all others similarly

situated, this putative collective action pursuant to the Fair Labor Standards Act (“FLSA”), 29

U.S.C. §§201 et seq., and putative class action pursuant to Rule 23 of the Federal Rules of Civil

Procedure and the Missouri Minimum Wage Law (“MMWL”), Mo.Rev.Stat. § 290.500, et seq.

(Doc. 1).

       2.       On October 25, 2018, Defendant filed an Answer to Plaintiff’s Complaint. (Doc.

15).

       3.       Attorneys for Defendant and Plaintiff have successfully resolved the disputed

issues in the litigation on behalf of Defendant and Plaintiff, as well as opt-in Plaintiffs David

Peterson and Michael Clark.

       WHEREFORE, the Parties jointly ask the Court to dismiss this case with prejudice.




            Case 4:18-cv-00559-DGK Document 18 Filed 02/27/19 Page 1 of 3
Dated: February 27, 2019
                                 Respectfully Submitted,

                                 /s/ James B. Zouras
                                 James B. Zouras
                                 Ryan F. Stephan
                                 STEPHAN ZOURAS, LLP
                                 100 N. Riverside Plaza, Suite 2150
                                 Chicago, Illinois 60606
                                 Telephone: (312) 233-1550
                                 jzouras@stephanzouras.com
                                 rstephan@stephanzouras.com

                                 /s/ Jeffrey J. Carey
                                 Jeffrey J. Carey
                                 BOYD, KENTER, THOMAS & PARRISH,
                                 LLC
                                 229 SE Douglas Street, Suite 210
                                 Lee’s Summit, Missouri 64063
                                 Telephone: (816) 246-9445
                                 carey@carey-lawfirm.com

                                  Counsel for Plaintiff, the Putative FLSA
                                  Collective and the Putative State-Law Class

                                 /s/ Josef S. Glynias
                                 Josef S. Glynias, MO Bar #54974
                                 HUSCH BLACKWELL, LLP
                                 190 Carondelet Plaza, Suite 600
                                 St. Louis, Missouri 63105
                                 Telephone: (314) 345-6000
                                 Joe.Glynias@huschblackwell.com

                                 Julianne P. Story, MO Bar No. #42295
                                 HUSCH BLACKWELL, LLP
                                 4801 Main Street, Suite 1000
                                 Kansas City, Missouri 64112
                                 Telephone: (816) 983-8000
                                 Julianne.Story@huschblackwell.com

                                  Counsel for Enterprise Bank & Trust




                                      2
4830-9225-1778.4
        Case 4:18-cv-00559-DGK Document 18 Filed 02/27/19 Page 2 of 3
                                CERTIFICATE OF SERVICE

       The undersigned counsel for Plaintiff Matthew Heard hereby certifies that he caused a

true copy of the foregoing document to be filed electronically on February 27, 2019. Notice of

this filing will be sent to all parties registered on this Court’s ECF system by operation of the

Court’s electronic filing system.


                                            By: /s/ James B. Zouras




                                               3
4830-9225-1778.4
        Case 4:18-cv-00559-DGK Document 18 Filed 02/27/19 Page 3 of 3
